DETAILED ACTION
Response to Amendment
	The amendment filed on 8/25/2022 has been entered. Claims 2, 7, 12 and 17 have been cancelled, claims 1, 11 and 16 have been amended, and claims 1, 3-6, 8-11, 13-16 and 18-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9-11, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Benedittis et al. (US 2014/0308959 A1). 

Regarding claims 1 and 11; De Benedittis discloses transmitting, by a secondary node (SN) (macro eNB 102; see Fig. 1) to a master node (MN) (HeNB-GW 106; see Fig. 1), a first message that includes a physical cell identifier (PCI) of a cell (the macro eNB 102 sends a cell identity request message to the H2NB-GW 106, the message includes a list of (PCI; F) pairs and for which CGIs are requested; see paragraph [0068] and Fig. 4B), the PCI associated with a cell global identifier (CGI) that is not found in the SN (the eNB needs to identify the relevant HeNB CGIs; therefore, the CGI is not found in the SN; see paragraph [0062]): and receiving, by the SN from the MN, a second message that includes (i) information on the cell and (ii) the PCI of the cell (the HeNB-GW 106 sends a cell identity response message to the macro eNB 102; the response message includes information of the cell (e.g. the requested CGIs, CSG ID, cell access mode IEs) and PCI; see paragraph [0069], Table 4 and Fig. 4B); wherein the MN (i) acquires information on the cell within the MN (in one process, the HeNB-GW knows the identity of each controlled HeNB and can therefore formulate the requested cell identity response message within the HeNB-GW without involvement of the HeNBs; see paragraphs [0067] - [0069]) or (ii) instructs a user equipment (UE) to read system information through a Uu interface to acquire the information on the cell (no patentable weight is given due to the claim language or).

	Specifically for claim 11; De Benedittis discloses one or more processors (processor 702; see paragraph [0077] and Fig. 7).

Regarding claims 6 and 16; De Benedittis discloses receiving, by a master node (MN) (HeNB-GW 106; see Fig. 1) from a secondary node (SN) (macro eNB 102; see Fig. 1), a first message that includes a physical cell identifier (PCI) of a cell (the macro eNB 102 sends a cell identity request message to the H2NB-GW 106, the message includes a list of (PCI; F) pairs and for which CGIs are requested; see paragraph [0068] and Fig. 4B), that is associated with a cell global identifier (CGI) that is not found in the SN (the macro eNB 102 does not have information associating a PCI/Frequency with its corresponding CGI; see paragraph [0061]); and transmitting, by the MN to the SN, a second message that includes (i) information on the cell and (ii) the PCI of the cell (the HeNB-GW 106 sends a cell identity response message to the macro eNB 102; the response message includes information of the cell (e.g. the requested CGIs, CSG ID, cell access mode IEs) and PCI; see paragraph [0069], Table 4 and Fig. 4B); wherein the MN (i) acquiring, by the MN, information on the cell within the MN (in one process, the HeNB-GW knows the identity of each controlled HeNB and can therefore formulate the requested cell identity response message within the HeNB-GW without involvement of the HeNBs; see paragraphs [0067] - [0069]) or instructing a user equipment (UE) to read system information through a Uu interface to acquire the information on the cell (no patentable weight is given due to the claim language or).

	Specifically for claim 16; De Benedittis discloses one or more processors (processor 722; see paragraph [0078] and Fig. 7).

Regarding claims 4, 9, 14 and 19; De Benedittis discloses wherein the information on the cell includes a cell identifier (the response message contains CGI; see paragraph [0069] and Table 4).

Regarding claims 5, 10, 15 and 20; De Benedittis discloses wherein the SN transmits the first message in response to receiving a measurement report of a user equipment (UE) that includes the PCI (the macro eNB 102 receives a measurement report from a UE, the measurement report includes a PCI; the macro eNB then transmits a cell identity request to the gateway 106; see paragraphs [0062] – [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 8, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Benedittis; in view of Moosavi et al. (US 2021/0243624 A1, provisional application number 62/667,993).

	Regarding claims 3, 8, 13 and 18; De Benedittis discloses a MN transmits cell information to a SN. 
	De Benedittis does not explicitly disclose the cell information include PLMN list.
Moosavi discloses wherein the information on the cell includes at least one of: a public land mobile network (PLMN) list corresponding to the cell (the information on a cell includes PLMN list; see paragraph [0034]), a band list, a tracking area code (TAC), an radio access network (RAN) area code (RANAC), frequency information, or an indication of whether a synchronization signal and physical broadcast channel block (SSB) is associated with remaining minimum system information (RMSI) (no patentable weight is given due to claim language one of).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of De Benedittis and Moosavi to include PLMN list in the cell information in order to establish automatic neighbor relation (see paragraph [0034]).

Response to Arguments
In response to the applicant arguments that De Benedittis does not teach “wherein the MN (i) acquires information on the cell within the MN” in the amended independent claims; the examiner respectfully disagrees. 
De Benedittis discloses that a macro-eNB (SN) transmits a cell identity request message which presents a list of (PCI; F) pairs and for which CGIs are requested to a HeNB-GW (MN). The HeNB-GW transmits cell identity response message to the macro-eNB, including the requested CGI corresponding to the (PCI; F) information retrieved from the request message. In one process, the HeNB-GW knows the identity of each controlled HeNB and can therefore formulate the cell identity response message within the HeNB-GW without involvement of the HeNBs (see paragraphs [0067] – [0069] and Fig. 4B). 
Therefore, De Benedittis discloses the claimed invention.
No patentable weight is given to (ii) instructs a user equipment (UE) to read system information through a Uu interface to acquire the information on the cell due to the claim language or in the amended independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415